DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the response filed March 22, 2021 wherein claims 1, 5, 8, 15, 18, 19, 27, and 28 are currently pending and claims 2-4, 10-11, 13-14, 16-17, 21, and 24 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 15, and 18-19, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zajaczkowski et al (US 2010/0120931) and in the alternative in view of Gust et al (US 7,157,584).
With regards to claim 1, Zajaczkowski teaches a pressure sensitive adhesive (abstract) that contains an acrylate polymer (abstract) wherein the acrylate polymer has a molecular weight of greater than 100,000 (0012) and is at a concentration of 2300 grams in a composition having 3765.65 grams (reading on 61.08%) (0075 example 2).  Zajaczkowski further teaches the addition of a tackifier (0036) at a concentration of 500.26 grams (reading on 13.28%) (0075).  Zajaczkowski 
Zajaczkowski does not teach the amount of the structural diluent to be at the claimed concentration.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art at the time of the invention would know to alter the amount of reactive diluent in order to balance the properties of the reactivity to the composition and the amount the compound thins the composition.  For example, the more this component is added the more reactive the composition but the thinner the viscosity of the composition.
In the alternative, Gust teaches a curable coating composition that contains an acrylated binder and a reactive diluent in the composition in an amount from 10 to 50% by weight (claim 15).  Gust teaches the motivation for adding this compound at the above amount to be because it acts as a crosslinker and enhances the performance or other properties of the cured composition.  Gust and Zajaczkowski are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art at the time of the invention to use the amount of crosslinker/diluent 
With regards to claim 8, Zajaczkowski teaches the polymer to have at least one functional group (), however, teaches the functional group to be a silyl group, a hydroxyl group, an isocyanate group, a carboxyl group, an epoxy group, an amino group, a mercapto group, or an acetoacetyl group (0023) non of which contain an ethylenic unsaturation or an acrylate unsaturation.
With regards claim 15, Zajaczkowski teaches the adhesive to be placed on a substrate and cured (0125).
With regards to claim 18, Zajaczkowski teaches the addition of gamma-glycidoxypropyl trimethoxy silane (0059) (as applicants list in the claim as reading on a structural diluent).
With regards to claim 19, Zajaczkowski teaches any reactional groups added would be added to the backbone and not part of the backbone (0029).
With regards to claim 27, Zajaczkowski teaches the glass transition temperature to be less than 0°C (0012).
With regards to claim 28, Zajaczkowski teaches the polymer to be polymerized (0043).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zajaczkowski et al (US 2010/0120931) in view of Cohen et al (EP 0015004).
With regards to claim 5, the disclosure of Zajaczkowski is adequately set forth in paragraph 4 above and is herein incorporated by reference.
Zajaczkowski does not teach the catalyst to be the claimed compound.  
Cohen teaches a compound used for adhering to a substrate (abstract) (reading on an adhesive) that contains a polymerizable monomer (abstract) and a photoinitiator (abstract) such as 1,4,4-trimethyl-2,3-diazobicyclo[3,2,2]non-2-ene-dioxide (page 17).  Cohen teaches the motivation for using this compound to be because it initiates polymerization (page 14).  Cohen and Zajaczkowski are analogous in the art of adhesive compositions.  In light of the benefit above it would be obvious to one skilled in the art at the time of the invention to use the initiator of Cohen in the adhesive of Zajaczkowski, obtaining the present invention.


Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.
Argument - Applicants argue that Zajaczkowski does not teach the use of GLYMO as a crosslinker but rather teach the use of the compound as a moisture scavenger/viscosity stabilizer.
Response - Although Zajaczkowski may not teach the compound to act as a crosslinker, it does teach the same compound that applicants have stated to act as a crosslinker.  Therefore, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed structure, the claimed physical properties relating to the function of the compound as a crosslinker are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
Argument - Applicant argues that the claimed diluent will have bifunctionality for crosslinking in place when exposed to the stimulus and GLYMO does not possess such properties.
Response - GLYMO is the compound that the specification and claim 18 cites as being a preferred, therefore the compound reads on the claimed structural diluent of claim 1.
	Therefore the arguments are not persuasive.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.